Exhibit 10.25


EXECUTION COPY


--------------------------------------------------------------------------------

TERM B GUARANTY AND COLLATERAL AGREEMENT
dated as of October 1, 2012
among
SEI INVESTMENTS COMPANY,
as a Guarantor
and
LSV EMPLOYEE GROUP III, LLC,
as Grantor
and
THE OTHER PARTIES FROM TIME TO TIME HERETO,
as Grantors,
and
THE PRIVATEBANK AND TRUST COMPANY,
as the Administrative Agent

--------------------------------------------------------------------------------




- #PageNum# -
15024978\V-5

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
SECTION 1    DEFINITIONS    1
SECTION 2    GUARANTY    4
SECTION 3    GRANT OF SECURITY INTEREST    7
SECTION 4    GRANTOR REPRESENTATIONS AND WARRANTIES    7
SECTION 5    SEI REPRESENTATIONS AND WARRANTIES    9
SECTION 6    GRANTOR COVENANTS    10
SECTION 7    SEI AFFIRMATIVE COVENANTS    14
SECTION 8    SEI NEGATIVE COVENANTS    15
SECTION 9    EVENTS OF DEFAULT AND THEIR EFFECT    15
SECTION 10    REMEDIAL PROVISIONS    15
SECTION 11    THE ADMINISTRATIVE AGENT    20
SECTION 12    MISCELLANEOUS    22





- #PageNum# -
15024978\V-5

--------------------------------------------------------------------------------


TERM B GUARANTY AND COLLATERAL AGREEMENT
THIS TERM B GUARANTY AND COLLATERAL AGREEMENT dated as of October 1, 2012 (this
“Agreement”) is entered into among SEI INVESTMENTS COMPANY, a Pennsylvania
corporation (“SEI”), solely as a Guarantor and LSV EMPLOYEE GROUP III, LLC, a
Delaware limited liability company (the “Company”) (the Company together with
any other Person that becomes a party hereto as provided herein (excluding for
the avoidance of doubt, SEI, the “Grantors”) and in favor of THE PRIVATEBANK AND
TRUST COMPANY, as the Administrative Agent for all the Lenders party to the
Credit Agreement (as hereafter defined).
The Lenders have severally agreed to extend credit to the Company pursuant to
the Credit Agreement. The Company is affiliated with each other Grantor and SEI.
The proceeds of credit extended under the Credit Agreement will be used in part
to enable the Company to make valuable transfers to the Grantors in connection
with the operation of their respective businesses. The Company, SEI and the
other Grantors are engaged in interrelated businesses, and the SEI Parties and
each Grantor will derive substantial direct and indirect benefit from extensions
of credit under the Credit Agreement. It is a condition precedent to each
Lender’s obligation to extend credit under the Credit Agreement that SEI and the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the ratable benefit of all the Lenders.
In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, SEI and each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:
DEFINITIONS.
1.1    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Goods, Health Care Insurance
Receivables, Instruments, Inventory, Leases, Letter-of-Credit Rights, Money,
Payment Intangibles, Supporting Obligations, Tangible Chattel Paper.
1.2    When used herein the following terms shall have the following meanings:
Agreement has the meaning set forth in the preamble hereto.
Chattel Paper means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.
Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Intellectual Property, Inventory, Investment Property, Leases, Letter-of-Credit
Rights, Money, Supporting Obligations and Identified Claims, (b) all books and
records pertaining to any of the foregoing, (c) all Proceeds and products of any
of the foregoing, and (d) all collateral security and guaranties given by any
Person with respect to any of the foregoing. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
Company Obligations means all Obligations of the Company to the extent relating
to the Term B Loans.
Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished,



15024978\V-5

--------------------------------------------------------------------------------


including those listed on Schedule 5, all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office, and the right
to obtain all renewals of any of the foregoing.
Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
Credit Agreement means the Credit Agreement of even date herewith among the
Company, LSV, the Lenders and the Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time.
Credit Obligations means all Obligations under the Term A Loans and Term B Loans
and all Guarantor Obligations of LSV as defined in that certain Term A Guaranty
and Collateral Agreement by and between LSV, Borrower and Administrative Agent
dated as of the date hereof.
Event of Default means any of the events described in Section 9.1 of this
Agreement.
Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.
General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same from time to
time may be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of such Grantor
to damages arising thereunder and (c) all rights of such Grantor to perform and
to exercise all remedies thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such Payment Intangible, contract,
agreement, instrument or indenture.
Guarantor Obligations means, collectively, with respect to each Guarantor, all
amounts due Lenders, including all obligations (monetary (including
post-petition interest, allowed or not) or otherwise) of any Loan Party or SEI
under this Agreement and any other Loan Document including reimbursement of any
Attorney Costs, all Hedging Obligations permitted hereunder which are owed to
any Lender or its Affiliate or Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, and only to the extent relating to the Term B Loans.


Guarantors means the collective reference to (a) each Grantor other than the
Company, if any and (b) SEI.
Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.
Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.



15024978\V-5

--------------------------------------------------------------------------------


Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.
Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.
Issuers means the collective reference to each issuer of any Investment
Property.
LSV means LSV Asset Management, a Delaware partnership.
Material Adverse Effect means (a) with respect to the Grantors, a Material
Adverse Effect as defined in the Credit Agreement and (b) with respect to SEI
(i) an event or circumstances (including an event or circumstances affecting
SEI’s financial condition) which could reasonably be expected to impair the
ability of SEI to perform any of its material obligations under this Agreement
or (ii) a material adverse effect upon the legality, validity, binding effect or
enforceability against SEI of any material provision hereof.
Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations and (b) the termination of all Term B Loan Commitments.
Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.
Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.
Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding equity
interests of any foreign Subsidiary be required to be pledged hereunder.
Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (b) any individual promissory note which is less than $100,000 in
principal amount, up to an aggregate of $100,000 for all such promissory notes
excluded under this clause (b)).
Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).
Secured Obligations means, collectively, the Company Obligations and Guarantor
Obligations.
Securities Act means the Securities Act of 1933, as amended.



15024978\V-5

--------------------------------------------------------------------------------


Trademarks means (a) all trademarks, trade names, corporate names, the Company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.
Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.
UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.
GUARANTY.
Guaranty. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Company Obligations.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(d)    The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.
(e)    No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder
until the Secured Obligations are Paid in Full.



15024978\V-5

--------------------------------------------------------------------------------


Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guarantied by such Guarantor hereunder.
No Subrogation. Notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by the Administrative Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Company or any
other Guarantor or any collateral security or guaranty or right of offset held
by the Administrative Agent or any Lender for the payment of the Secured
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all of the Secured
Obligations are Paid in Full and the Term B Loan Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Secured Obligations shall not have been Paid in
Full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Secured Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.
Amendments, etc. with respect to the Secured Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Secured Obligations continued, and the Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all the Lenders,
as the case may be) may deem advisable from time to time. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guaranty contained in this Section 2 or any
property subject thereto.
The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to any Guarantor (or any of them), take any or all
of the following actions: (a) retain or obtain a security interest in any
property to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Secured Obligations, or release or compromise any obligation of any of
the undersigned hereunder or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (d) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (e) resort to the undersigned (or any of them)
for payment of any of the Secured Obligations when due, whether or not the
Administrative Agent or such Lender shall have resorted to any property securing
any of the Secured Obligations or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Secured Obligations.



15024978\V-5

--------------------------------------------------------------------------------


Waivers. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guaranty contained
in this Section 2 or acceptance of the guaranty contained in this Section 2; the
Secured Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guaranty contained in this Section 2, and all dealings between
the Company and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guaranty contained
in this Section 2. Each Guarantor waives (a) diligence, presentment, protest,
demand for payment and notice of default, dishonor or nonpayment and all other
notices whatsoever to or upon the Company or any of the Guarantors with respect
to the Secured Obligations, (b) notice of the existence or creation or
non-payment of all or any of the Secured Obligations and (c) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations.
Payments. Each Guarantor hereby guaranties that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in Dollars at the
office of the Administrative Agent specified in the Credit Agreement.
Special Grantor Agreements Regarding Distributions. Each Grantor hereby
irrevocably authorizes and empowers the Administrative Agent or its agents, in
their sole discretion, to assert, either directly or on behalf of such Grantor,
at any time that an Event of Default is in existence, any claims such Grantor
may from time to time have against LSV with respect to any and all distributions
or payments due from LSV to such Grantor under or pursuant to the LSV
Partnership Agreement (“Distributions”), and to receive and collect any damages,
awards and other monies resulting therefrom and to apply the same on account of
the Secured Obligations. After the occurrence of any Event of Default, the
Administrative Agent may provide notice to LSV that all such Distributions that
would otherwise be made to such Grantor shall be made to or at the direction of
the Administrative Agent for so long as such Event of Default shall be
continuing. Following the delivery of any such notice, the Administrative Agent
shall promptly notify LSV upon the termination or waiver of any such Event of
Default. Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees, or agents designated by the
Administrative Agent) as such Grantor’s true and lawful attorney (and
agent-in-fact) for the purpose of enabling the Administrative Agent or its
agents to assert and collect such claims and to apply such monies in the manner
set forth hereinabove.
GRANT OF SECURITY INTEREST.
Grant. Each Grantor hereby assigns and transfers to the Administrative Agent,
and hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders and (to the extent provided herein) their Affiliates, a continuing
security interest in all of its Collateral, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations or the
Guarantor Obligations, as the case may be.
GRANTOR REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company thereunder, each Grantor jointly and severally hereby
represents and warrants to the Administrative Agent and each Lender that:
Title; No Other Liens. Except for Permitted Liens, the Grantors own each item of
the Collateral free and clear of any and all Liens or claims of others. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to the Administrative Agent.
Perfected First Priority Liens. The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 2 (which, in the case of all filings and



15024978\V-5

--------------------------------------------------------------------------------


other documents referred to on Schedule 2, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as collateral
security for each Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of each Grantor and any Persons purporting to
purchase any Collateral from each Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Permitted Liens for
which priority is accorded under applicable law, subject to Section 10.5 hereof.
The filings and other actions specified on Schedule 2 constitute all of the
filings and other actions necessary to perfect all security interests granted
hereunder.
Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents and (d) each Grantor’s organizational identification
number (to the extent a Grantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.
Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each place
of business of each Grantor (including its chief executive office), (b) all
locations where all Inventory and the Equipment owned by each Grantor is kept,
except with respect to Inventory and Equipment with a fair market value of less
than $100,000 (in the aggregate for all Grantors) which may be located at other
locations and (c) whether each such Collateral location and place of business
(including each Grantor’s chief executive office) is owned or leased (and if
leased, specifies the complete name and notice address of each lessor). No
Collateral is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.
Certain Property. None of the Collateral constitutes, or is the Proceeds of, (a)
Farm Products, (b) Health Care Insurance Receivables or (c) vessels, aircraft or
any other property subject to any certificate of title or other registration
statute of the United States, any State or other jurisdiction, except for
personal vehicles owned by the Grantors and used by employees of the Grantors in
the ordinary course of business with an aggregate fair market value of less than
$100,000 (in the aggregate for all Grantors).
Investment Property. (a) The Pledged Equity pledged by each Grantor hereunder
constitutes all the issued and outstanding equity interests of each Issuer owned
by such Grantor or, in the case of any foreign Subsidiary, 65% of all issued and
outstanding equity interests of such foreign Subsidiary owned by such Grantor.
(b)    All of the Pledged Equity has been duly and validly issued and is fully
paid and nonassessable.
(c)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).
(d)    Schedule 1 lists all Investment Property owned by each Grantor. Each
Grantor is the record and beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens.
Receivables. (a) No material amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent.
(b)    No obligor on any Receivable is a governmental authority.



15024978\V-5

--------------------------------------------------------------------------------


(c)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.
Intellectual Property(a)    . (a) Schedule 5 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof.
(b)    On the date hereof, all material Intellectual Property owned by any
Guarantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.
(c)    Except as set forth in Schedule 5, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.
(d)    Each Grantor owns and possesses or has a license or other right to use
all Intellectual Property as is necessary for the conduct of the businesses of
such Grantor, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.
Depositary and Other Accounts. All depositary and other accounts maintained by
each Grantor are described on Schedule 6 hereto, which description includes for
each such account the name of the Grantor maintaining such account, the name,
address, telephone and fax numbers of the financial institution at which such
account is maintained, the account number and the account officer, if any, of
such account.
SEI REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Company
thereunder, SEI represents and warrants to the Administrative Agent and each
Lender that:
Organization. SEI is validly existing and in good standing under the laws of its
jurisdiction of organization; and SEI is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect.
Authorization; No Conflict. SEI is duly authorized to execute and deliver this
Agreement, to guarantee the Company Obligations pursuant hereto and SEI is duly
authorized to perform its obligations hereunder. The execution, delivery and
performance hereof by SEI, do not and will not (a) require any consent or
approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of law, (ii) the charter, by-laws or other organizational
documents of SEI or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon SEI or any of
its properties or (c) require, or result in, the creation or imposition of any
Lien on any asset of SEI.
Validity and Binding Nature. This Agreement is the legal, valid and binding
obligation of SEI, enforceable against SEI in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
Financial Condition. The audited consolidated financial statements of SEI
contained in the Form 10-K filed with the SEC on February 27, 2012 were prepared
in accordance with GAAP (subject, in the case of such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly
the financial condition of SEI as at such dates and the results of its
operations for the periods then ended.
No Material Adverse Change. Since December 31, 2011 there has been no material
adverse change in the financial condition, operations, assets, business,
properties or prospects of SEI.



15024978\V-5

--------------------------------------------------------------------------------


Compliance with Laws. SEI is in compliance in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect.
Investment Company Act. SEI is not an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company,” within the meaning of the Investment Company Act of 1940.
Federal Power Act. SEI is not, nor after giving effect to the Loans under the
Credit Agreement and its obligations pursuant hereto in connection therewith
will not be, subject to regulation under the Federal Power Act.
Solvency, etc. On the Closing Date, with respect to SEI, individually, (a) the
fair value of its assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of its assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
No Default. No Event of Default or Unmatured Event of Default exists or would
result from the incurrence by SEI of any obligations hereunder.
GRANTOR COVENANTS.
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:
Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.
In the event that an Unmatured Event of Default or Event of Default shall have
occurred and be continuing, upon the request of the Administrative Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
the Administrative Agent and at such time being held by any Grantor shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever.
(b)    Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the



15024978\V-5

--------------------------------------------------------------------------------


Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (i) filing any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby and (ii) in the case of Investment
Property and any other relevant Collateral, taking any actions necessary to
enable the Administrative Agent to obtain “control” (within the meaning of the
applicable UCC) with respect thereto.
Changes in Locations, Name, etc. Such Grantor shall not, except upon 30 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:
(i)    permit any of the Inventory or Equipment to be kept at a location other
than those listed on Schedule 4; provided, that up to $100,000 (in the aggregate
for all Grantors) in fair market value of any such Inventory and Equipment may
be kept at other locations;
(ii)    change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 6.3; or
(iii)    change its name, identity or corporate structure.
Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:
(a)    any Lien (other than Permitted Liens) on any of the Collateral which
would adversely affect the ability of the Administrative Agent to exercise any
of its remedies hereunder; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereby.
Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate, option or rights in respect of the equity
interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guarantied, to be held
by the Administrative Agent, subject to the terms hereof, as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held by it hereunder as additional
Collateral for the Secured Obligations, and (ii) in case any distribution of
capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected Lien in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Lenders, segregated from other funds of such Grantor,
as additional Collateral for the Secured Obligations.



15024978\V-5

--------------------------------------------------------------------------------


(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer, except, in each
case, as permitted by the Credit Agreement, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement) other than, with respect to
Investment Property not constituting Pledged Equity or Pledged Notes, any such
action which is not prohibited by the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for Permitted Liens, or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Grantor with respect to Persons in
which such Grantor maintains an ownership interest of 50% or less.
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to such Grantor with respect to all actions that may
be required of it pursuant to Section 6.3(c) or 6.7 regarding the Investment
Property issued by it.
Receivables. (a) Other than in the ordinary course of business consistent with
its past practice and in amounts which are not material to such Grantor, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.
(b)    Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables for all Grantors.
Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) continue to use each Trademark material to its business in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.
(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.
(c)    Such Grantor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.



15024978\V-5

--------------------------------------------------------------------------------


(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.
(e)    Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding, such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Company pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
(g)    Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.
(h)    In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent, in its
reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.
Depositary and Other Deposit Accounts. Each Grantor shall maintain all of its
principal deposit accounts with the Administrative Agent. No Grantor shall open
any depositary or other deposit accounts unless such Grantor shall have given
the Administrative Agent 10 days’ prior written notice of its intention to open
any such new deposit accounts. The Grantors shall deliver to the Administrative
Agent a revised version of Schedule 6 showing any changes thereto within 5 days
of any such change. Each Grantor hereby authorizes the financial institutions at
which such Grantor maintains a deposit account to provide the Administrative
Agent with such information with respect to such deposit account as the
Administrative Agent may from time to time reasonably request, and each Grantor
hereby consents to such information being provided to the Administrative Agent.
Each Grantor will, upon the Administrative Agent’s request, cause each financial
institution at which such Grantor maintains a depositary or other deposit
account to enter into a bank agency or other similar agreement with the
Administrative Agent and such Grantor, in form and substance satisfactory to the
Administrative Agent, in order to give the Administrative Agent “control” (as
defined in the UCC) of such account.
Other Matters.
(a)    Each Grantor authorizes the Administrative Agent to, at any time and from
time to time, file financing statements, continuation statements, and amendments
thereto that describe the Collateral as “all assets” of each Grantor, or words
of similar effect, and which contain any other information required pursuant to
the UCC for the sufficiency of filing office acceptance of any financing
statement, continuation



15024978\V-5

--------------------------------------------------------------------------------


statement, or amendment, and each Grantor agrees to furnish any such information
to the Administrative Agent promptly upon request. Any such financing statement,
continuation statement, or amendment may be signed by the Administrative Agent
on behalf of any Grantor and may be filed at any time in any jurisdiction.
(b)    Each Grantor shall, at any time and from time and to time, take such
steps as the Administrative Agent may reasonably request for the Administrative
Agent (i) to obtain an acknowledgement, in form and substance reasonably
satisfactory to the Administrative Agent, of any bailee having possession of any
of the Collateral, stating that the bailee holds such Collateral for the
Administrative Agent, (ii) to obtain “control” of any letter-of-credit rights,
or electronic chattel paper (as such terms are defined by the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to the Administrative Agent, and (iii)
otherwise to insure the continued perfection and priority of the Administrative
Agent’s security interest in any of the Collateral and of the preservation of
its rights therein. If any Grantor shall at any time, acquire a “commercial tort
claim” (as such term is defined in the UCC) in excess of $100,000, such Grantor
shall promptly notify the Administrative Agent thereof in writing and supplement
Schedule 7, therein providing a reasonable description and summary thereof, and
upon delivery thereof to the Administrative Agent, such Grantor shall be deemed
to thereby grant to the Administrative Agent (and such Grantor hereby grants to
the Administrative Agent) a security interest and lien in and to such commercial
tort claim and all proceeds thereof, all upon the terms of and governed by this
Agreement.
6.10    Without limiting the generality of the foregoing, if any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.
SEI AFFIRMATIVE COVENANTS.
SEI covenants and agrees with the Administrative Agent and the Lenders that,
from and after the date of this Agreement, until all Secured Obligations shall
have been Paid in Full, it will:
Reports, Certificates and Other Information. Furnish to the Administrative
Agent:
Reports to the SEC. Upon the filing or sending thereof, copies of all material
regular, periodic or special reports of SEI filed with the SEC, and if SEI
ceases to be required to file such reports with the SEC, SEI agrees to provide
the Administrative Agent with substantially the same information as was
contained in such SEC reports and filings.
Notice of Default. Promptly upon becoming aware of the occurrence of an Event of
Default or an Unmatured Event of Default, written notice describing the same and
the steps being taken by SEI affected thereby with respect thereto.
Other Information. If an Event of Default under the Credit Agreement has
occurred and is continuing, such other information concerning SEI as the
Administrative Agent may reasonably request under the circumstances.
Books, Records and Inspections. Keep its books and records in accordance with
sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP.
Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where



15024978\V-5

--------------------------------------------------------------------------------


failure to comply could not reasonably be expected to have a Material Adverse
Effect; (b) without limiting clause (a) above, ensure that no person who owns a
controlling interest in or otherwise controls SEI is or shall be (i) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (c) without limiting
clause (a) above, comply with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations and (d) pay prior to delinquency, all
taxes and other governmental charges against it or any collateral, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require SEI to pay any such tax or charge
so long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
Maintenance of Existence, etc. Maintain and preserve (a) its existence and good
standing in the jurisdiction of its organization and (b) its qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary (other than such jurisdictions in which the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect).
SEI NEGATIVE COVENANTS.
SEI covenants and agrees with the Administrative Agent and the Lenders that,
from and after the date of this Agreement until all Secured Obligations have
been Paid in Full, it will:
Inconsistent Agreements. Not enter into any agreement containing any provision
which would be violated or breached by the performance by SEI of any of its
Obligations hereunder or under any other Loan Document.
Material Adverse Effect. Not take actions or permit any action to be taken which
could reasonably be expected to have a Material Adverse Effect.
EVENTS OF DEFAULT AND THEIR EFFECT.
Events of Default. Each of the following shall constitute an Event of Default
under this Agreement:
Credit Agreement. An Event of Default (as defined in the Credit Agreement) shall
exist.
Bankruptcy, Insolvency, etc. SEI becomes insolvent or generally fails to pay, or
admits in writing its inability or refusal to pay, debts as they become due; or
SEI applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for SEI or any property thereof, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver or other custodian is appointed for
SEI or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of SEI, and if
such case or proceeding is not commenced by SEI, it is consented to or
acquiesced in by SEI , or remains for 60 days undismissed; or SEI takes any
action to authorize, or in furtherance of, any of the foregoing.
Non-Compliance with Covenants. (a) Failure by SEI to comply with or to perform
any covenant set forth in Section 7.4 or Section 8; or (b) failure by SEI to
comply with or to perform any other provision of this Agreement (and not
constituting an Event of Default under any other provision of this Section 9)
and continuance of such failure described in this clause (b) for 30 days.



15024978\V-5

--------------------------------------------------------------------------------


Representations; Warranties. Any representation or warranty made by SEI herein
is breached or is false or misleading in any material respect, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
SEI to the Administrative Agent or any Lender pursuant hereto or thereto is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.
Invalidity, etc. This Agreement shall cease to be in full force and effect; or
SEI (or any Person by, through or on behalf of SEI) shall contest in any manner
the validity, binding nature or enforceability of this Agreement.
Material Adverse Effect. The occurrence of any event having a Material Adverse
Effect.
REMEDIAL PROVISIONS.
Certain Matters Relating to Receivables. (a) At any time and from time to time
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
such authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a collateral account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s request, each
Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.
Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.
(b)    Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither



15024978\V-5

--------------------------------------------------------------------------------


the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
Lender of any payment relating thereto, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(d)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Agreement, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.
Investment Property. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 10.3(b), each Grantor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Equity and
all payments made in respect of the Pledged Notes, to the extent permitted in
the Credit Agreement, and to exercise all voting and other rights with respect
to the Investment Property; provided, that no vote shall be cast or other right
exercised or action taken which could impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting and other rights pertaining to
such Investment Property at any meeting of holders of the equity interests of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or the Administrative Agent
of any right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to the Administrative Agent.
Proceeds to be Turned Over to Administrative Agent. In addition to the rights of
the Administrative Agent and the Lenders specified in Section 10.1 with respect
to payments of Receivables, if



15024978\V-5

--------------------------------------------------------------------------------


an Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other cash equivalent items shall be held
by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a collateral account maintained
under its sole dominion and control. All Proceeds, while held by the
Administrative Agent in any collateral account (or by such Grantor in trust for
the Administrative Agent and the Lenders) established pursuant hereto, shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in Section 10.5.
Application of Proceeds. At such intervals as may be agreed upon by the Company
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds from the sale of, or
other realization upon, all or any part of the Collateral in payment of the
Credit Obligations in accordance with this Section 10.5. Any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Credit Obligations shall be paid over from time to
time by the Administrative Agent to the applicable Grantor or to whomsoever may
be lawfully entitled to receive the same. Any balance of such Proceeds remaining
after the Credit Obligations shall have been paid in full shall be paid over to
the applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. The Proceeds from the sale of, or other realization upon, all or any part
of the Collateral in payment of the Credit Obligations shall be applied in the
following order:
FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Credit Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;
SECOND, to the payment of all fees, costs, expenses and indemnities of the
Lenders, pro-rata, until paid in full;
THIRD, to the payment of all accrued and unpaid interest owing on the Term A
Loans, until paid in full;
FOURTH, to the payment of all principal owing on the Term A Loans, until paid in
full;
FIFTH, to the payment of all accrued and unpaid interest owing on the Term B
Loans, until paid in full;
SIXTH, to the payment of all principal owing on the Term B Loans, until paid in
full;
SEVENTH, to the payment of all Bank Products Obligations and Hedging Obligations
owing to any Lender or its Affiliates, pro-rata, in accordance with their
respective Bank Product Obligations or Hedging Obligations, as the case may be,
until paid in full;
EIGHTH, to the payment of all other Credit Obligations owing to each Lender,
pro-rata, until paid in full; and
NINTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.
Code and Other Remedies. If an Event of Default shall occur and be continuing,
the Administrative Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable



15024978\V-5

--------------------------------------------------------------------------------


law. Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery with assumption of any credit risk. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 10.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including Attorney Costs to the
payment in whole or in part of the Secured Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
Registration Rights. (a) If the Administrative Agent shall determine to exercise
its right to sell any or all of the Pledged Equity pursuant to Section 10.6, and
if in the opinion of the Administrative Agent it is necessary or advisable to
have the Pledged Equity, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Equity, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Equity, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.



15024978\V-5

--------------------------------------------------------------------------------


(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 10.7 valid and binding
and in compliance with applicable law. Each Grantor further agrees that a breach
of any of the covenants contained in this Section 10.7 will cause irreparable
injury to the Administrative Agent and the Lenders, that the Administrative
Agent and the Lenders have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
10.7 shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.
Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights or
privileges which it may acquire under Section 9-626 of the UCC. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations in
full and the fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.
THE ADMINISTRATIVE AGENT.
Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of and at the expense of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
(iii)    discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;
(iv)    execute, in connection with any sale provided for in Section 10.6 or
10.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute



15024978\V-5

--------------------------------------------------------------------------------


any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark,
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; (8)
vote any right or interest with respect to any Investment Property; (9) order
good standing certificates and conduct lien searches in respect of such
jurisdictions or offices as the Administrative Agent may deem appropriate; and
(10) generally sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
Anything in this Section 11.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 11.1(a) unless an Event of Default
shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Duty of Administrative Agent. The Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent or any Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor or SEI for any act or
failure to act hereunder.
Authority of Administrative Agent. Each Grantor and SEI acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
MISCELLANEOUS.



15024978\V-5

--------------------------------------------------------------------------------


Amendments in Writing. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 15.1 of the Credit Agreement.
Notices. All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be addressed to the Company and effected in the
manner provided for in Section 15.3 of the Credit Agreement and each Grantor
hereby appoints the Company as its agent to receive notices hereunder. All
notices, requests and demands to or upon SEI hereunder shall be addressed to SEI
at
SEI Investments Company
1 Freedom Valley Drive
Oaks, PA 19456
Attention:    Jeffrey Klauder, General Counsel
Facsimile:    (484) 676-2701
Telephone:    (610) 676-1000
and effected in the manner provided in Section 15.3 of the Credit Agreement.
Indemnification by Grantors. THE GRANTORS AND SEI, JOINTLY AND SEVERALLY, HEREBY
AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND HARMLESS FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE LENDER PARTIES
OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS (INCLUDING THE
RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE TERM B LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL
LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR
OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY, SEI OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN THE TERM A GUARANTY AND
COLLATERAL AGREEMENT) BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH GRANTOR AND SEI
HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 12.3 SHALL SURVIVE REPAYMENT
OF ALL (AND SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL TERM B LOAN
COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.
Enforcement Expenses. (a) Each Grantor and SEI agrees, on a joint and several
basis, to pay or reimburse on demand each Lender and the Administrative Agent
for all reasonable out-of-pocket costs and expenses (including Attorney Costs)
incurred in collecting against any Guarantor under the guaranty contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents (other than to the extent relating solely to the
Term A Loans).
(b)    Each Grantor and SEI agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and



15024978\V-5

--------------------------------------------------------------------------------


all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
(c)    The agreements in this Section 12.4 shall survive repayment of all (and
shall be) Secured Obligations (and termination of all Term B Loan Commitments
under the Credit Agreement), any foreclosure under, or any modification, release
or discharge of, any or all of the Collateral Documents and termination of this
Agreement.
Captions. Section captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.
Nature of Remedies. All Secured Obligations of each Grantor and SEI and rights
of the Administrative Agent and the Lenders expressed herein or in any other
Loan Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page.
Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Grantor or
SEI of (or any indemnification for) any fees, costs or expenses payable to or
incurred (or to be incurred) by or on behalf of the Administrative Agent or the
Lenders.
Successors; Assigns. This Agreement shall be binding upon Grantors, the Lenders
and the Administrative Agent and their respective successors and assigns, and
shall inure to the benefit of Grantors, SEI Parties, Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
or SEI may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent.
Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. EACH GRANTOR



15024978\V-5

--------------------------------------------------------------------------------


AND SEI HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH GRANTOR AND SEI FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS. EACH GRANTOR AND SEI HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
Waiver of Jury Trial. EACH GRANTOR, SEI, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
Set-off. Each Grantor and SEI agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, each Grantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Credit Obligations, subject to Section 10.5, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of such Grantor
or SEI then or thereafter with the Administrative Agent or such Lender.
Acknowledgements. Each Grantor and SEI hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor or SEI arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Grantors and SEI, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors, SEI Parties and the Lenders.
Additional Grantors. Each Loan Party that is required to become a party to this
Agreement pursuant to Section 10.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.
Releases. (a) At such time as the Secured Obligations have been Paid in Full,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, SEI and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to the Grantors any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request



15024978\V-5

--------------------------------------------------------------------------------


and sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral. At the request and sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that all the equity interests of such Guarantor shall be sold, transferred
or otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Company shall have delivered to the Administrative Agent, with
reasonable notice prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and the terms of the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Company
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.
Obligations and Liens Absolute and Unconditional. Each Grantor and SEI
understands and agrees that the obligations of each Grantor and SEI under this
Agreement shall be construed as a continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or SEI or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor or SEI) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor or SEI for the Secured Obligations, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor or SEI, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
any other Grantor or SEI or any other Person or against any collateral security
or guaranty for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any other Grantor or SEI or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor, SEI or any other Person or any such collateral
security, guaranty or right of offset, shall not relieve any Grantor or SEI of
any obligation or liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Grantor or SEI. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor, SEI or
any Issuer for liquidation or reorganization, should any Grantor, SEI or any
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s or SEI or Issuer’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
Patriot Act. Administrative Agent (for itself and on behalf of each Lender)
hereby notifies SEI that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies SEI, which
information includes the name and address of SEI and other information that will
allow the Administrative Agent or such Lender, as applicable, to identify SEI in
accordance with the Act.
(Signature Page Follows)





15024978\V-5

--------------------------------------------------------------------------------


Each of the undersigned has caused this Term B Guaranty and Collateral Agreement
to be duly executed and delivered as of the date first above written.
LSV EMPLOYEE GROUP III, LLC, as Grantor
By:    /s/ Kevin Phelan        
Name: Kevin Phelan
Title: Member, Management Committee
SEI INVESTMENTS COMPANY, as Guarantor
By:    /s/ Kathy C. Heilig        
Name: Kathy C. Heilig
Title: Controller & Chief Accounting Officer
THE PRIVATEBANK AND TRUST COMPANY
By:    /s/ Jennifer Hasbrook            
Name: Jennifer Hasbrook
Title: Managing Director






--------------------------------------------------------------------------------


SCHEDULE 1
INVESTMENT PROPERTY
A.    PLEDGED EQUITY
Grantor (owner of Record of such Pledged Equity)
Issuer
Pledged Equity Description
Percentage of Issuer
Certificate (Indicate No.)
LSV Employee Group III, LLC
LSV Asset Management
Partnership Interest
currently 7.4%
N/A
 
 
 
 
 

B.    PLEDGED NOTES
None.
C.    OTHER INVESTMENT PROPERTY
None.




--------------------------------------------------------------------------------


SCHEDULE 2
FILINGS AND PERFECTION
GRANTOR
FILING REQUIREMENT OR OTHER ACTION
FILING OFFICE
LSV Employee Group III, LLC
UCC-1 Filing
Delaware





--------------------------------------------------------------------------------


SCHEDULE 3
GRANTOR INFORMATION
GRANTOR (exact legal name)
STATE OF ORGANIZATION
ORGANIZATIONAL IDENTIFICATION NUMBER AND FEDERAL EMPLOYER IDENTIFICATION NUMBER
CHIEF EXECUTIVE OFFICE
LSV Employee Group III, LLC
Delaware
 
c/o LSV Asset Management, 155 North Wacker Drive Suite 4600 Chicago, IL 60606





--------------------------------------------------------------------------------




SCHEDULE 4
A.    COLLATERAL LOCATIONS
GRANTOR
PLACE OF BUSINESS
INVENTORY AND EQUIPMENT LOCATIONS
OWNER/LESSOR (IF LEASED)
LSV Employee Group III, LLC
c/o LSV Asset Management,
155 North Wacker Drive
Suite 4600
Chicago, IL 60606
c/o LSV Asset Management,
155 North Wacker Drive
Suite 4600
Chicago, IL 60606
DB Real Estate Management GmbH
c/o Buck Management Group
One North Wacker Drive, Suite 2400
Chicago, Illinois 60606
 
 
 
 

B.    COLLATERAL IN POSSESSION OF LESSOR, BAILEE, CONSIGNEE OR WAREHOUSEMAN


None.



15024978\V-5

--------------------------------------------------------------------------------




SCHEDULE 5
INTELLECTUAL PROPERTY
Patents and Patent Licenses
None.
Trademarks and Trademark Licenses
None.
Copyrights
None.



15024978\V-5

--------------------------------------------------------------------------------




SCHEDULE 6
DEPOSITARY AND OTHER DEPOSIT ACCOUNTS
GRANTOR
FINANCIAL INSTITUTION
ACCOUNT NUMBER
CONTACT INFORMATION
LSV Employee Group III, LLC
The PrivateBank and Trust Company
 
120 S. LaSalle St.
Chicago, Illinois 60606
Attn: Jennifer Hasbrook








15024978\V-5

--------------------------------------------------------------------------------


SCHEDULE 7
COMMERCIAL TORT CLAIMS
None.
